         Case 2:20-cv-01953-DJA Document 6 Filed 11/02/20 Page 1 of 3




 1

 2

 3                                UNITED STATES DISTRICT COURT
 4                                         DISTRICT OF NEVADA
 5                                                    ***
 6    SHERMAINE CARROLL,                                     Case No. 2:20-cv-01953-DJA
 7                            Plaintiff,
                                                             ORDER
 8          v.
 9    COMISSIONER OF SOCIAL SECURITY,
10                            Defendant.
11

12          This matter is before the Court on Plaintiff Shermaine Carroll’s Motion/Application to

13   proceed in forma pauperis submitted on October 21, 2020. (ECF No. 1). The application has

14   sufficiently shown an inability to prepay fees and costs or give security for them. Accordingly,

15   the application to proceed in forma pauperis will be granted pursuant to § 1915. The Court will

16   now review Plaintiff’s complaint.

17          When a party seeks permission to pursue a civil case in forma pauperis, courts will screen

18   the complaint. See 28 U.S.C. § 1915(e). With respect to social security appeals specifically, judges

19   in this District have outlined some basic requirements for complaints to satisfy the Court’s

20   screening. First, the complaint must establish that administrative remedies were exhausted pursuant

21   to 42 U.S.C. § 405(g), and that the civil action was commenced within 60 days after notice of a

22   final decision. Second, the complaint must indicate the judicial district in which the plaintiff

23   resides. Third, the complaint must state the nature of the plaintiff’s disability and when the plaintiff

24   claims to have become disabled. Fourth, the complaint must contain a plain, short, and concise

25   statement identifying the nature of the plaintiff’s disagreement with the determination made by the

26   Social Security Administration and show that the plaintiff is entitled to relief. See, e.g., Graves v.

27   Colvin, 2015 WL 357121, *2 (D. Nev. Jan. 26, 2015) (collecting cases).

28
         Case 2:20-cv-01953-DJA Document 6 Filed 11/02/20 Page 2 of 3




 1           The Court has reviewed Plaintiff’s Complaint (ECF No 1-1) and finds that the requisite

 2   elements outlined above have been adequately pled to survive screening and proceed with the

 3   case.

 4           IT IS THEREFORE ORDERED that Plaintiff’s request to proceed in forma pauperis

 5   (ECF No. 1) is GRANTED with the caveat that the fees shall be paid if recovery is made. At this

 6   time, Plaintiff shall not be required to pre-pay the filing fee.

 7           IT IS FURTHER ORDERED that Plaintiff is permitted to maintain this action to

 8   conclusion without the necessity of prepayment of any additional fees or costs or the giving of a

 9   security therefor. The Order granting leave to proceed in forma pauperis shall not extend to the

10   issuance of subpoenas at government expense.

11           IT IS FURTHER ORDERED that the Clerk of Court shall file the Complaint (ECF No

12   1-1).

13           IT IS FURTHER ORDERED that the Clerk of Court shall serve the Commissioner of

14   the Social Security Administration by sending a copy of the summons and Complaint by certified

15   mail to: (1) Office of Regional Chief Counsel, Region IX, Social Security Administration, 160

16   Spear St., Suite 899, San Francisco, California 94105-1545; and (2) the Attorney General of the

17   United States, Department of Justice, 950 Pennsylvania Avenue, N.W., Room 4400, Washington,

18   D.C. 20530.

19           IT IS FURTHER ORDERED that the Clerk of Court shall issue summons to the United

20   States Attorney for the District of Nevada and deliver the summons and Complaint to the U.S.

21   Marshal for service.

22           IT IS FURTHER ORDERED that from this point forward, Plaintiff shall serve upon

23   Defendant or, if appearance has been entered by counsel, upon the attorney, a copy of every

24   pleading, motion or other document submitted for consideration by the court. Plaintiff shall

25   include with the original paper submitted for filing a certificate stating the date that a true and

26   correct copy of the document was personally served or sent by mail to the defendants or counsel

27   for the defendants. The court may disregard any paper received by a judge which has not been

28


                                                   Page 2 of 3
         Case 2:20-cv-01953-DJA Document 6 Filed 11/02/20 Page 3 of 3




 1   filed with the Clerk, and any paper received by a judge or the Clerk which fails to include a

 2   certificate of service.

 3

 4           DATED: November 2, 2020

 5

 6                                                        DANIEL J. ALBREGTS
                                                          UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28


                                                 Page 3 of 3
